Citation Nr: 1227244	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims folder.  

In August 2011, the Board remanded the Veteran's appeal to the RO, through the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  In June 2012, the AMC continued to the denial of the Veteran's claim.  His appeal was then returned to the Board for further appellate review.  

The Board acknowledges that the Veteran's claim for service connection for hypertension has been denied on multiple bases-including on a direct basis, on a presumptive basis (based on service in Vietnam and exposure to herbicides), and on a secondary basis.  However, at the May 2011 hearing, the Veteran testified that the issue on appeal related solely to establishing service connection for hypertension as secondary to his service-connected diabetes mellitus.  As the Veteran has unequivocally limited the issue on appeal to secondary service connection, the Board has recharacterized the issue on appeal as is listed on the preceding title page.  

For the reasons set forth below, this appeal is once again being remanded to the RO, via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran had service in the Republic of Vietnam from April 1967 to April 1968.  He submitted a claim for service connection for a fungus infection in January 1969.
The Veteran was afforded a VA examination in February 1969.  At that time he had no complaints in regard to his cardiovascular system.  He had three blood pressure readings, which were recorded as 118/70, 114/72, and 116/74.  The examiner also noted that the Veteran denied any history, symptoms, or treatment for diabetes mellitus at that time.

The Veteran was granted service connection for tinea cruris in April 1969.

The Veteran submitted his current claim for service connection for hypertension, as secondary to service-connected disabilities mellitus, in February 2007.  The claims file shows no other claims for disability issues subsequent to 1969 and prior to 2007.

The Veteran submitted medical evidence in support of his claim in February 2007.  The records included those related to his initial treatment for his stroke from Christus St. Michael Health System, all dated in January 2007.  The discharge summary notes that the diagnoses on admission (January 1, 2007) were acute cerebrovascular accident (CVA), hypertension, morbid obesity, and obstructive sleep apnea.  The diagnoses on discharge (January 4, 2007) were acute CVA, hypertension, morbid obesity, obstructive sleep apnea, hyperlipidemia, diabetes mellitus that was uncontrolled without complications, and depression.  A history and physical, done at the time of admission, provided pertinent assessments of renal insufficiency, malignant hypertension, diabetes mellitus, morbid obesity, hematuria, and polyuria.

The Veteran also submitted records from Texarkana Family Practice where he was treated by P. D. Sarna, M.D., in February 2004.  These are the only records in the claims file dated prior to the stroke of January 2007.  The records are limited and reflect an initial visit with Dr. Sarna on February 9, 2004.  The purpose of the visit was an annual physical examination.  Dr. Sarna noted that the Veteran had previously been followed by a Dr. Weber but did not identify the physician further or say that Dr. Weber had been affiliated with the same practice.  The nursing note for the visit indicated a blood pressure reading of 160/100 while the typed note for Dr. Sarna listed the blood pressure as 160/110.  He said the Veteran weighed over 350 pounds.  The plan was to conduct a number of laboratory tests.  Dr. Sarna said he felt the Veteran was likely to have type II diabetes.  He also said that the Veteran felt that his blood pressure was elevated because of being in a new physician's office.  Dr. Sarna said the need for good blood pressure control was explained to the Veteran.  The Veteran requested to check his blood pressure at home prior to coming to the clinic.  He did not want to develop "white coat syndrome."

The Veteran was seen again on February 18, 2004.  No vital signs were recorded on the nurse's progress note.  The entry did record that the Veteran was being seen by the doctor for a diabetes consultation.  

The treatment entry from Dr. Sarna, for the same date, said the Veteran was seen to go over his laboratory results.  Although the entry stated that the Veteran's vital signs were "as above" there were no vital signs on the progress note or typed entry.  The assessment was non-insulin dependent diabetes.  There was no mention of hypertension or elevated blood pressure readings.  The Veteran was prescribed Avandia.  He was to be seen for follow-up in three months for his A1c level and in 1 to 1 1/2 months to monitor his liver enzymes and for a diabetic review.  There is an entry from March 9, 2004, that reflects a prescription for a glucometer and supplies was phoned in to a pharmacy.  There were no further treatment entries.

The Veteran was afforded several VA examinations in September 2007.  A diabetes examination recorded a history from the Veteran of being seen approximately 5 years earlier and being diagnosed with diabetes mellitus.  He was on oral medication.  The Veteran reported he had been on insulin until he lost 97 pounds in the last 7 months.  The examiner also recorded a history of hypertension from the Veteran which had been diagnosed 5 years earlier.  The examiner stated several findings and opinions.  She said the Veteran had diabetes mellitus type 2.  She also said there was evidence of renal insufficiency with microalbuminuria that was secondary to the Veteran's diabetes mellitus.  She stated that the Veteran's stroke was caused by his hypertension.  She further stated that the Veteran's hypertension was not a complication of diabetes mellitus.  The basis for this opinion was that the hypertension was diagnosed at the same time as the Veteran's diabetes mellitus.  She further opined that the Veteran's hypertension was not worsened by the Veteran's diabetes mellitus.  However, she provided no further comment in support of this opinion.

In a separate examination to assess the Veteran's hypertension, the examiner recorded a history from the Veteran that he went for a check-up 5 years earlier and was found to have hypertension.  He also told the examiner that he was diagnosed with diabetes at that time.  The examiner provided a diagnosis of essential hypertension.  She did not provide any additional comment or opinion as to any relationship between the Veteran's diabetes mellitus and his hypertension.  

The RO granted service connection for the Veteran's diabetes mellitus, type 2, in October 2007.  Service connection was established on a presumptive basis due to diabetes mellitus, type 2, being included on the list of presumptive disease related to herbicide exposure in Vietnam.  The Veteran was also granted service connection for renal insufficiency associated with his now service-connected diabetes mellitus, type 2.  He was denied service connection for hypertension based on the results of the VA examination of September 2007.

Additional medical evidence added to the claims file addressed ongoing care without evidence relevant to the question of secondary service connection.

At the May 2011 hearing, the Veteran said that he had a stroke in January 2007.  He said that, prior to his stroke, everything appeared to be fine with him.  He stated that he never had any health issues.  He referenced being evaluated in 2004 where he was diagnosed with "diabetic issues with the doctor."  He then said that he required aggressive treatment of his diabetes and hypertension at the time of his stroke.  He said that, up to that point (January 2007) he had never visited the doctor.  The Veteran said he saw Dr. Sarna in 2004 and that the doctor wanted to try and control his diabetes with diet before he got into any medication.  He said he did not see Dr. Sarna again until after he had his stroke.  The Veteran also said that he was not diagnosed with hypertension at the time and that it was not diagnosed until 2007.  

The Veteran's representative noted that VA had denied the Veteran's claim, in part, because it was determined that the Veteran's hypertension and diabetes mellitus had been diagnosed at the same time.  He offered the records from Dr. Sarna from 2004 as proof that the two conditions were not diagnosed at the same time.  The representative also stated that it was the Veteran's contention that there was no evidence of elevated blood pressure until the stroke in 2007.  The Veteran's wife testified that she recalled the Veteran saw a doctor for a physical in 1997 and that the doctor said the Veteran had unusually good blood pressure.  She also said that the Veteran had a life insurance examination, but did not say when this was, and the Veteran's blood pressure was "good" at that time.  She further testified that hypertension was not diagnosed prior to the stroke; they thought the Veteran's diabetes may have "brought on" the hypertension.  The Veteran said that Dr. Sarna had moved on to another practice and that a different physician now followed him (the Veteran) for his healthcare.  

The Board notes that the above testimony contrasts with the medical history provided by the Veteran to his VA examiner in September 2007.  At that VAX, he said he was diagnosed with diabetes mellitus and hypertension at the same time approximately 5 years prior to the examination.  It is also contrary to the documentary evidence contained in the treatment records from February 2004.

In August 2011, the Board remanded the case to obtain a VA medical opinion as to whether the Veteran's service-connected diabetes mellitus, type 2, caused or aggravated his hypertension.  The claims file was forwarded to a VA Medical Center (VAMC) for the requested opinion in November 2011.

The examiner provided a thorough review of the evidence in the claims file as it was comprised at the time.  The examiner provided an opinion that it was less likely than not that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by his service-connected diabetes mellitus, type 2.  Her diagnosis was essential hypertension.  In her rationale for the opinion the examiner provided a basis for her conclusion that the Veteran's hypertension was not caused or the result of the Veteran's diabetes mellitus.  However, she did not adequately address the question of whether the Veteran's diabetes mellitus aggravated his hypertension.  In short, despite a lengthy rationale with a review of the evidence, the latter part of the opinion did not comply with the Board's request (regarding any aggravation of the nonservice-connected hypertension by the service-connected diabetes mellitus).

In addition, the Veteran submitted additional medical evidence subsequent to the VA medical opinion.  This included a statement from Dr. Sarna.  The evidence was from the Texarkana Family Practice, and the records covered a period from February 2004 to May 2011.  The evidence and the statement from Dr. Sarna were received in December 2011.  One outpatient record from Christus St. Michael, dated in January 2007, notes that the Veteran was not taking any medications prior to his stroke.  The records also include additional entries from 2007 that document the Veteran's health status after his stroke.  Because the VA examiner did not have the benefit of the evidence and the statement from Dr. Sarna being in the record at the time of her review, the Board cannot, on its own, determine whether the material would impact the VA medical opinion.  The evidence can be reviewed on remand.

Finally, the VA examiner remarked in her opinion that it would be helpful to have medical records for the Veteran dated prior to his stroke in January 2007.  She noted that the Veteran was being seen by a Dr. Weber before establishing care with Dr. Sarna in February 2004.  On remand, the Veteran should be asked to identify additional medical evidence that would relate to the period prior to his stroke in order to allow for the most informed medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided him with medical treatment for the period from 1995 to 2007-including records from the previously identified Dr. Weber and reports of a 1997 physical examination and an insurance examination from an unknown time.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file.  

2.  After associating with the Veteran's claims folder any medical records received pursuant to paragraph 1 of this Remand, refer his claims file to the VA physician who rendered the November 2011 opinion (if available).  [If that doctor is no longer available, refer the Veteran's claims folder to another appropriate physician for the following opinion.]  The purpose is to obtain a clarifying opinion regarding the etiology of the Veteran's hypertension.  The claims folder must be reviewed by the VA physician in conjunction with this opinion, and a notation to the effect that this review has taken place should be made in the evaluation report.  

Upon review of the claims folder, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type 2.  [If the Veteran is found to have hypertension that is aggravated by his service-connected diabetes mellitus, the examiner should quantify the approximate degree of aggravation.]

A complete rationale for all conclusions must be included in the report provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The RO should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.  

3.  After the requested examination has been completed, the report should be reviewed to ensure complete compliance with the directives of this Remand.  If the report is deficient in any manner, it should be returned to the examiner.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


